Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 1 of 14 PageID #: 1152




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                WESTERN DIVISION


UNITED STATES OF AMERICA,                            CR. 15-50104-JLV

                   Plaintiff,

     vs.                                                  ORDER
ARROW LYNN CURRY,

                   Defendant.


                                 INTRODUCTION

      Defendant Arrow Lynn Curry, appearing pro se, filed a motion for

compassionate release. (Docket 166). Pursuant to the May 1, 2020, Standing

Order 20-06, the Federal Public Defender for the Districts of South Dakota and

North Dakota (“FPD”) and the United States Attorney for the District of South

Dakota filed records, submissions and briefing on Mr. Curry’s motion.

(Dockets 170 & 172). For the reasons stated below, defendant’s motion is

denied.

                           STANDING ORDER 20-06

      Standing Order 20-06,1 captioned “Establishing a Procedure for

Compassionate Release Motions Under the First Step Act,” put in place “a



      1See  https://www.sdd.uscourts.gov/so2006 (“SO 20-06”). SO 20-06
was amended on October 21, 2020, after this case was ripe for resolution. See
https://www.sdd.uscourts.gov/socraa. The amendments have no impact on
the court’s analysis of this case.
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 2 of 14 PageID #: 1153




procedure for submission and consideration of compassionate release motions

under the First Step Act, 18 U.S.C. § 3582(d)(l)(A), in the wake of the spread of

the COVID-19 virus into the federal prison system.” (SO 20-06 at p. 1).

Under the order, the FPD is automatically “appointed to represent all

defendants in criminal cases: (a) who previously were determined to be entitled

to appointment of counsel or who are now indigent; and (b) who may be eligible

to seek compassionate release under the First Step Act.” Id. ¶ 1.

      By the standing order, the FPD and the United States Attorney for the

District of South Dakota are “to place [the defendant] into one of four

categories[.]” Id. ¶ 4. Those categories are:

      a.    High Priority Cases where there exists some combination of:
            (i) medical issues that correspond to the categories outlined in
            the commentary to U.S.S.G. § l.B.1.13; (ii) recognized COVID-
            19 risk factors in the inmate’s medical history; and/or
            (iii) imprisonment in a federal facility known to have a serious
            COVID-19 outbreak in its population. . . .

      b.    Intermediate Priority Cases where identified medical issues
            and/or COVID-19 risk factors and/or institutional concerns
            are less extreme than High Priority Cases.

      c.    Low Priority Cases where there are no identifiable medical
            issues or COVID-19 risk factors.

      d.    Unknown Risk Cases where there is a lack of sufficient
            information to categorize the request for compassionate
            release.

Id. The FPD and U.S. Attorney are to “immediately report the categorization

. . . to the Clerk of Court and the Probation Office.” Id.




                                        2
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 3 of 14 PageID #: 1154




                       MR. CURRY’S CLASSIFICATION

      On May 7, 2020, the FPD and the U.S. Attorney filed a notice designating

Mr. Curry’s case as a Low Priority. See May 7, 2020, docket entry.

                           FACTUAL BACKGROUND

      Mr. Curry was found guilty of conspiracy to distribute a controlled

substance in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C) on April

20, 2017, after a jury trial. (Docket 125). On June 25, 2018, Mr. Curry was

sentenced to a term of imprisonment of 96 months followed by three years of

supervised release. (Docket 164 at pp. 2-3). In a presentence report (“PSR”)

ordered by the court, Mr. Curry’s advisory guideline range was 235 to 293

months based on a total offense level of 34 and his criminal history category V.

(Dockets 163 ¶¶ 41, 61, 95). The court granted a substantial downward

variance in sentence to 96 months after considering Mr. Curry’s youth,

addiction to methamphetamine and the sentences imposed on co-defendants.

(Docket 165 at pp. 1-3).

      Mr. Curry is currently an inmate at USP Big Sandy, a high security

facility, in Inez, Kentucky. Fed. Bureau Prisons, https://www.bop.gov/

inmateloc/ (last checked Feb. 9, 2021). The total inmate population at USP

Big Sandy is currently 1,263 persons. Id. https://www.bop.gov.locations/

institutions/bsy/ (last checked Feb. 9, 2021). As of February 9, 2021, there

were six active COVID-19 cases among inmates and 12 among staff, zero

deaths as a result of COVID-19, and 78 inmates and 86 staff had recovered

                                        3
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 4 of 14 PageID #: 1155




from COVID-19 at USP Sandy. Id. https:www.bop.gov/coronavirus/ (last

checked Feb. 9, 2021). Based on these statistics and assuming a static

population, over 6.6 percent of the inmates at USP Big Sandy have contracted

COVID-19.

      Mr. Curry currently has a scheduled release date of February 4, 2023,

according to the information available from the Bureau of Prisons (“BOP”)

online. See https://www.bop.gov/inmateloc/. Records filed with the court

show Mr. Curry’s release date as December 30, 2022. (Docket 170 at pp. 54-

55). The discrepancy between the dates is not specifically explained; however,

it appears Mr. Curry may have lost some credits for good conduct time as a

result of disciplinary actions. See id. at pp. 50-51, 54-55. Mr. Curry has

served approximately 64 months in custody. See id. at p. 56. He is 28 years

old. See https://www.bop.gov/inmateloc/.

                            MR. CURRY’S MOTION

      Mr. Curry’s pro se motion seeks compassionate release on the basis of

extraordinary and compelling reasons in light of his conditions of confinement

during the COVID-19 pandemic. (Docket 166 at pp. 1-3). Mr. Curry asserts

he “is especially vulnerable and is at a higher than average risk of contracting

the disease because he is housed in a crowded facility where he has limited

ability to take precautionary measures, such as self-isolating, regularly

washing or sanitizing hands, or avoiding communal spaces.” Id. at p. 1. He

requests his sentence be reduced to time served or that he be placed on home

                                        4
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 5 of 14 PageID #: 1156




confinement. Id. On June 20, 2020, the FPD filed a Notice of Intent Not to

Supplement Mr. Curry’s pro se motion. See June 2, 2020, docket entry.

      Mr. Curry did not identify any health conditions of concern to him during

the COVID-19 pandemic, but relies mainly on the conditions of his

confinement and inability to follow sanitary and social distancing guidelines.

The court reviewed Mr. Curry’s medical records and identified the following

medical conditions:

      •     Substance use disorders. (Docket 170 at p. 32);

      •     Allergic rhinitis. Id.;

      •     Unspecified pain in left knee. Id.; and

      •     Hammertoes. Id. at p. 40.

      Mr. Curry is not on any medications, but he has an order for special

orthotic shoes. Id. at p. 43. As of his last record on September 18, 2019, Mr.

Curry is 75 inches tall and weighs 280 pounds. Id. at pp. 18, 27. Based on

his height and weight, Mr. Curry has a body mass index (BMI) of 35, which

qualifies him as obese. See Adult BMI Calculator, Ctrs. for Disease Control &

Prevention, https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/

English_bmi_calculator/bmi_calculator.html (last checked Feb. 9, 2021).

                        UNITED STATES’ OPPOSITION

      The government opposes Mr. Curry’s motion for compassionate release.

(Docket 172). First, the government argues Mr. Curry has not exhausted his

administrative remedies because there is no evidence he made a request to the

                                       5
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 6 of 14 PageID #: 1157




warden for compassionate release. Id. at p. 2. Second, the government

generally asserts that “[t]he existence of the COVID-19 pandemic, which poses

a general threat to every non-immune person in the country, does not by itself

. . . provide a basis for a sentence reduction.” Id. at p. 8. The government

urges the court to recognize the significant measures taken by the BOP to

address and control the transmission of the coronavirus through a lengthy and

detailed six-phase action plan. Id. at pp. 8-10.

      Next, the government argues denial is warranted because Mr. Curry has

not demonstrated or identified any medical conditions that put him at risk or

explained how COVID-19 has affected those medical conditions. According to

the government, Mr. Curry’s conditions do not interfere with his ability to

provide self-care while in custody, and his conditions are manageable while in

BOP custody. Id.

      Finally, the government argues the 18 U.S.C. § 3553(a) factors weigh

against granting Mr. Curry compassionate release. The government submits

Mr. Curry poses a danger to public safety if released. Id. at p. 16. Mr.

Curry’s offense involved drug trafficking, a serious offense by its very nature

and one that carried a 20-year mandatory minimum term of incarceration. Id.

at p. 17. The government argues “the very nature of the crime does not

warrant an additional reduction.” Id.




                                        6
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 7 of 14 PageID #: 1158




                                   ANALYSIS

      Administrative Exhaustion

      Section 3582(c) permits the district court to consider an inmate’s request

for compassionate release after he exhausts the administrative remedies

mandated by the statute.

      [T]he court . . . upon motion of the defendant after the defendant
      has fully exhausted all administrative rights to appeal a failure of
      the Bureau of Prisons to bring a motion on the defendant’s behalf or
      the lapse of 30 days from the receipt of such a request by the warden
      of the defendant’s facility, whichever is earlier, may reduce the term
      of imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that . . . extraordinary and compelling reasons
      warrant such a reduction . . . and that such a reduction is consistent
      with the applicable policy statements issued by the Sentencing
      Commission . . . .

18 U.S.C. § 3582(c)(1)(A)(i).

      The court concludes Mr. Curry has not exhausted his administrative

remedies. There is no evidence Mr. Curry submitted a written request to the

warden at USP Big Sandy. See Docket 166. In fact, Mr. Curry requested the

court waive the administrative exhaustion requirement in his motion. Id. at

p. 1. Presenting a request to the warden is a statutory requirement that the

court has no authority to waive. See 18 U.S.C. § 3582(c)(1)(A)(i). Although

that failure alone dooms Mr. Curry’s motion, the court further concludes Mr.

Curry has not demonstrated “extraordinary and compelling” reasons for

release.


                                        7
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 8 of 14 PageID #: 1159




      Extraordinary and Compelling Reasons

      “Section 3582(c)(1)(A)(i) does not attempt to define the ‘extraordinary and

compelling reasons’ that might merit compassionate release.” United States v.

McCoy, 981 F.3d 271, 276 (4th Cir. 2020). That task was left to the United

States Sentencing Commission. See 28 U.S.C. § 994(t). Prior to the First

Step Act, the Sentencing Commission established four categories for

“extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.” See id. Those

categories generally focus on the defendant’s age, medical condition, family

situation and any other reasons the BOP deems extraordinary and compelling.

U.S.S.G. § 1B1.13 comment. n.1. The four categories have not been updated

since December 2018 when the First Step Act became law.2

      This court has previously surveyed the status of the law as to a court’s

authority under the First Step Act. E.g., United States v. Thunder Hawk,

5:14-CR-50008, 2021 WL 253456, at *5 (D.S.D. Jan. 26, 2021);

United States v. Magnuson, 5:15-CR-50095, 2020 WL 7318109, at *4-5 (D.S.D.

Dec. 11, 2020); United States v. King, 5:15-CR-50050, 2020 WL 6146446, at

*4-5 (D.S.D. Oct. 20, 2020).




      2The  United States Sentencing Commission lacks a quorum and
“currently has only two voting members, two short of the four it needs to
amend the [U.S.S.G.].” United States v. Marks, 455 F. Supp. 3d 17, 24
(W.D.N.Y. 2020) (references omitted).

                                        8
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 9 of 14 PageID #: 1160




      The Second Circuit identified the question at the heart of these cases,

which is “whether the First Step Act allows courts independently to determine

what reasons, for purposes of compassionate release, are ‘extraordinary and

compelling,’ or whether that power remains exclusively with the BOP Director

as stated in Application Note 1(D).” United States v. Brooker, 976 F.3d 228,

237, 234 (2d. Cir. 2020). Like the United States Courts of Appeals for the

Second, Fourth, Sixth and Seventh Circuits,3 this court has held it retains its

independent authority “to consider the full slate of extraordinary and

compelling reasons that an imprisoned person might bring before [the court] in

motions for compassionate release.” E.g., Magnuson, 2020 WL 7318109, at *5

(quoting Brooker, 976 F.3d at 237); see also McCoy, 981 F.3d at 283 (“As of

now, there is no Sentencing Commission policy statement ‘applicable’ to the

defendants’ compassionate-release motions, which means that district courts

need not conform, under § 3582(c)(1)(A)’s consistency requirement, to § 1B1.13

in determining whether there exist ‘extraordinary and compelling reasons’ for a

sentence reduction.”); United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020) (“In cases where incarcerated persons file motions for compassionate

release, federal judges . . . have full discretion to define ‘extraordinary and

compelling’ without consulting the policy statement § 1B1.13.”); and United


      3The  United States Court of Appeals for the Eighth Circuit had several
opportunities to address this issue but declined to do so. United States v.
Vangh, -- F.3d --, 2021 WL 952580, *3, n.3 (8th Cir. March 15, 2021); United
States v. Loggins, Jr., 966 F.3d 891 (8th Cir. 2020) and United States v. Rodd,
966 F.3d 740 (8th Cir. 2020).
                                        9
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 10 of 14 PageID #: 1161




States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (agreeing with the Second

Circuit that the Guidelines Manual “does not curtail a district judge’s

discretion”).

      The purpose of the First Step Act was to expand the availability of

compassionate release based on judicial findings of extraordinary and

compelling reasons without being restricted to those categories identified by the

Sentencing Commission or the rationale used by the BOP before the passage of

the First Step Act.

      Mr. Curry relies on the conditions of his incarceration during the COVID-

19 pandemic as extraordinary and compelling reasons warranting

compassionate release. (Docket 166 at p. 1-3). Despite the expanded

authority under the First Step Act, the court finds Mr. Curry has not met his

burden of proof by presenting “extraordinary and compelling reasons”

warranting a sentence reduction under § 3582(c)(1)(A)(i).

      Mr. Curry is 28 years old. The Centers for Disease Control and

Prevention (“CDC”) recognizes that the risk of severe illness as a result of

COVID-19 increases with age, with older adults at higher risk. See Older

Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (updated Mar. 17, 2021) (last checked Apr. 2,

2021). The CDC reports eight out of ten COVID-19 deaths are in people 65

years old and older. Id. The CDC identifies people age 50-64 as being 25




                                        10
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 11 of 14 PageID #: 1162




times more likely to require hospitalization as compared to those age 5-17

years old, though the greatest risk is to those 75 and older. Id.

      However, adults of any age are at increased risk of severe illness from

COVID-19 if they have certain conditions. Recently, the CDC updated its

understanding of the health conditions increasing the risk from COVID-19.

See People with Certain Medical Conditions, https://www.cdc.gov/coronavirus

/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (updated Mar.

29, 2021) (last checked Apr. 2, 2021). The CDC now states individuals with

the following conditions can be more likely to become severely ill from COVID-

19: cancer, chronic kidney disease at any stage, chronic lung diseases

(including moderate to severe asthma, chronic obstructive pulmonary disease

(“COPD”), cystic fibrosis, and pulmonary hypertension), dementia or other

neurological conditions, diabetes (type 1 or type 2), heart conditions (such as

heart failure, coronary artery disease, cardiomyopathies, or hypertension), HIV

infection, immunocompromised state, liver disease, overweight and obesity,

being a current or former smoker, history of stroke or cerebrovascular disease,

substance abuse disorders and several others. Id.

      The CDC’s guidance to clinicians explains: “[t]he risk of severe COVID-19

increases as the number of underlying medical conditions increases in an

individual.” https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

care/underlyingconditions.html (last checked Apr. 2, 2021).




                                       11
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 12 of 14 PageID #: 1163




      While the court recognizes that, because of obesity, Mr. Curry is at a

higher risk of a severe illness from COVID-19 if he were to contract the virus, it

cannot conclude that this condition alone is an extraordinary and compelling

reason to warrant compassionate release. Mr. Curry himself did not raise this

as an issue, though that is not dispositive to the court’s analysis. Based on

the court’s review of his medical records, Mr. Curry appears generally healthy

and has had few medical complaints. His medical visits primarily relate to

complaints of knee and foot pain and fights with other inmates. (Docket 170

at pp. 8-10, 12-14, 18-19, 23-24, 40-41). The court finds Mr. Curry has not

met his burden of proof and presented “extraordinary and compelling reasons”

warranting a sentence reduction under § 3582(c)(1)(A)(i).

      Several courts, including courts in the District of South Dakota, have

concluded obesity on its own during the COVID-19 pandemic does not

necessarily warrant a reduction in sentence for extraordinary and compelling

reasons. See United States v. Williams, CRIMINAL ACTION No. 15-471-3,

2020 WL 4756743, at *5 (E.D. Pa. Aug. 17, 2020); United States v. McAbee, No.

4:14-CR-40027-01, 2020 WL 5231439, at *3 (D.S.D. Sept. 2, 2020) (finding

defendant with asthma and a BMI of 30.8 or 31.7 did not establish

extraordinary and compelling reasons); United States v. Saenz, No. 3:10-CR-

30027-01, 2020 WL 4347273, at *5 (D.S.D. July 29, 2020) (finding defendant

with other medical conditions and a BMI between 40 and 44.9 did not establish

extraordinary and compelling reasons).

                                       12
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 13 of 14 PageID #: 1164




       Mr. Curry’s primary concern is the conditions of his confinement. In the

time since his motion was filed, however, the BOP has adopted a six-phase

modified operation action plan to address and control the transmission of the

coronavirus. See BOP: BOP’S COVID-19 Modified Operations, https://www.

bop.gov/coronavirus/ (updated Nov. 25, 2020) (last checked Feb. 10, 2021).

The court also recognizes the BOP’s recent implementation of a COVID-19

vaccination program. Id. BOP: COVID-19 Update, https://www.bop.

gov/coronavirus/ (last checked Apr. 2, 2021). As of April 2, 2021, 110,489

doses have been administered system wide. Id.

       At USP Big Sandy, 133 staff and 177 inmates have been fully inoculated

to date, and those numbers are likely to increase. Id. According to the BOP,

those inmates who wish to receive the vaccine will have an opportunity to do

so, but

       [w]hen an institution receives an allocation of the vaccine, it is first
       offered to full-time staff at that location, given that staff - who come
       and go between the facility and the community - present a higher
       potential vector for COVID-19 transmission. Vaccinating staff
       protects fellow staff, inmates at the facility, and the community.
Id.

      Based on the court’s detailed review of the medical records, Mr. Curry

does not have medical health conditions to support “extraordinary and

compelling” reasons for compassionate release during the COVID-19 pandemic.

       3553(a) Factors

       Additionally, the court concludes the § 3553(a) factors do not support

relief. A detailed analysis of these factors is unnecessary. Suffice it to say,
                                         13
Case 5:15-cr-50104-JLV Document 177 Filed 04/06/21 Page 14 of 14 PageID #: 1165




the court granted a significant downward variance to Mr. Curry at sentencing.

The low end of his guideline range was 235 months and the court sentenced

him to 96 months. That sentence was chosen with care to reflect the

seriousness of his offense, provide appropriate punishment and acknowledge

his youth and methamphetamine addiction as contributing factors. See

Docket 165 at pp. 1-3. Early release is not warranted.

                                   ORDER

      No good cause having been proven, it is

      ORDERED that defendant’s motion for compassionate release (Docket

166) is denied.

      Dated April 6, 2021.

                              BY THE COURT:

                              /s/ Jeffrey L. Viken
                              JEFFREY L. VIKEN
                              UNITED STATES DISTRICT JUDGE




                                      14
